JUSTICE COATS,
concurring in the judgment.
¶13 For the reasons I have offered in my alternate opinion in Venalonzo v. People, 2017 CO 9, 388 P.3d 868, I disagree with the majority’s understanding of the distinction between lay and expert testimony; however, because the officer relied, according to his own testimony, on his years of training and experience in assessing the nature and causes of the blood patterns as to which he testified in this case, I too would find it error to admit his testimony without subjecting him to qualification as an expert witness.
¶14 Because I would affirm the judgment of the court of appeals for different reasons, I concur in. the judgment of the court.
I am authorized to state that JUSTICE EID joins in this concurrence in the judgment. '